DETAILED ACTION

Election/Restrictions
Applicant's election with traverse of Group I, claims 16-28 in the reply filed on 6/29/2022 is acknowledged.  The traversal is on the ground(s) that the methods are different and the amount of combinations is too great.  This is not found persuasive because these aren’t thousands of combinations; the combinations are as Applicant states as 50 additives which would have some that would have the claimed structure.  This is within routine experimentation wherein at least some of the embodiments that encompass the disclosure would meet the present claims.  Furthermore, as shown below, the present claims do not provide a contribution over the prior art as cited below and such, the technical feature is not a special technical feature.  With respect to the methods being different, Examiner notes that the technical feature can be made by a plurality of different methods, including that shown by Young and recited below.  As such, the method is not a special method resulting in a special technical feature.
The requirement is still deemed proper and is therefore made FINAL.
Claims 29-35 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to  nonelected methods, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/29/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 16, 20, 23-24, and 27-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (US 20090040457) with evidence from Dynaslyan® GLYMO Datasheet.
Nakajima discloses a plastic lens having a base material, hard coat layer, and an organic AR film formed on the hard coat layer.  Concerning claims 16 and 20, Nakajima discloses the substrate comprises an optical material that is a polymer matrix and has hollow silica particles embedded in the external layer polymer matrix, wherein the hollow silica particles have a refractive index of 1.16 to 1.39 and the polymer matrix comprises GLYMO, which as evidenced by the Datasheet has a refractive index of 1.429 (para. 0115-0160 and 0164).  Examiner considers the substrate to be the entire lens, wherein the external layer is the AR film.  With respect to claims 23-24 and 28, the particles are hollow silica particles and have a diameter of 35 nm (para. 0164-0165).  Regarding claim 27, the thickness of this film is 100 nm (para. 0167).

Claims 16, 18, 23-24, and 28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kameshima et al. (US 20080213513).
Kameshima discloses an antiglare film comprising a substrate and an antiglare layer, wherein the antiglare layer is considered equivalent to the claimed external layer which has a polymer matrix and particles.  Concerning claims 16, 18, 20, and 23-24, Kameshima discloses the antiglare layer comprises a binder with a refractive index specifically of 1.53 and silica particles having a refractive index of 1.48 (Examples).  With respect to claim 28, while it is noted that the aggregated silica fine particles form silica particles at a value greater than the claimed value, the silica fine particles themselves each have a particle size of 3 nm to 100 nm (abstract).  As such, these fine particles when they are not aggregated would meet the instant limitations.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 20090040457) in view of Shin Etsu Silane Coupling Agents with evidence from Dynaslyan® GLYMO Datasheet.
Nakajima discloses the above but is silent to functionalizing the silica with a silane coupling agent.
The Shin Etsu Silane Coupling Agents document recites that surface treating silica filler with a silane coupling agent allows for the filler and resin matrix to bond together which allows for improved properties such as durability (pp. 4-5).   As such, it would have been obvious to one of ordinary skill in the art to functionalize the surface of the silica filler.

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 20090040457) with evidence from Dynaslyan® GLYMO Datasheet.
Nakajima discloses the above, including the silica particles as having a refractive index of 1.16 to 1.39 (para. 0134).  Given that the GLYMO matrix has a refractive index of 1.429, particles having a refractive index of 1.16 would meet the instant claims and the relationship thereof.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (US 20090040457) in view of Young et al. (US 20110217544) with evidence from Dynaslyan® GLYMO Datasheet.
Nakajima discloses the above but is silent to the particles having functional additives grafted or part of the particle.
Young discloses inorganic particles that can include light absorbing features as part of the particle itself (para. 0049-0057).  The addition of light absorbing functionality for example, provides exposing the additive at the particle surface to take advantage of the functionality provided while also reducing the amount of additive used (para. 0003-0009).  As such, it would have been obvious to one of ordinary skill in the art to include a functional additive to the particle itself, in order to take advantage of the above cited benefits.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshima et al. (US 20080213513) in view of Shin Etsu Silane Coupling Agents.
Kameshima discloses the above but is silent to functionalizing the silica with a silane coupling agent.
The Shin Etsu Silane Coupling Agents document recites that surface treating silica filler with a silane coupling agent allows for the filler and resin matrix to bond together which allows for improved properties such as durability (pp. 4-5).   As such, it would have been obvious to one of ordinary skill in the art to functionalize the surface of the silica filler.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshima et al. (US 20080213513).
Kameshima discloses the above, including the difference between the particles and the matrix is 0.07 (para. 0069).  Given that the particles have refractive index of 1.46 to 1.50 (para. 0081), the matrix can be 1.53 to 1.57, wherein the endpoint of 1.57 when taken to one significant figure is 1.6.

Claims 25 and 26 is rejected under 35 U.S.C. 103 as being unpatentable over Kameshima et al. (US 20080213513) in view of Young et al. (US 20110217544).
Kameshima discloses the above but is silent to the particles having functional additives grafted or part of the particle.
Young discloses inorganic particles that can include light absorbing features as part of the particle itself (para. 0049-0057 and 0172).  The addition of light absorbing functionality for example, provides exposing the additive at the particle surface to take advantage of the functionality provided while also reducing the amount of additive used (para. 0003-0009).  As such, it would have been obvious to one of ordinary skill in the art to include a functional additive to the particle itself, in order to take advantage of the above cited benefits.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470. The examiner can normally be reached M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783